Citation Nr: 0717811	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  05-05 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability evaluation greater than 20 
percent for a low back disability.  

2.  Entitlement to a disability evaluation greater than 10 
percent for gastrointestinal reflux disease (GERD).  

3.  Entitlement to a compensable disability evaluation for a 
right thumb disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel

INTRODUCTION

The veteran had active service from December 1971 to July 
1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  


FINDINGS OF FACT

1.  The veteran's low back disability is not severe, with 
listing of the whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-arthrtic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion

2.  The veteran does not experience persistently recurrent 
epigastric distress with dysphagia, pyrosis, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  

3.  The veteran has painful motion of his right thumb with 
decrease in function.  


CONCLUSIONS OF LAW

1.  The criteria for a higher rating for a low back 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.71a, Diagnostic 
Codes (DC) 5295 (2002) and 5237 (2006).

2.  The criteria for a higher rating for GERD have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.7, 4.21, 4.114, DC 7346 (2006).

3.  The criteria for a compensable rating for a right thumb 
disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.7, 4.20, 4.21, 4.71a, DC 5224 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2006).  

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  If two 
evaluations are potentially applicable, the higher one will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The veteran asserts that he is entitled to a higher rating 
for his service-connected low back disability, currently 
evaluated as 20 percent disabling under DC 5295, lumbosacral 
strain.  38 C.F.R. § 4.71a (2002).  

When an evaluation of a disability is based upon limitation 
of motion, the Board must also consider, in conjunction with 
the otherwise applicable Diagnostic Code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy from disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  

During the course of this appeal, VA promulgated new 
regulations for the evaluation of disabilities of the spine, 
effective September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 
27, 2003)(codified at 38 C.F.R. part 4).  The amendments 
renumber the diagnostic codes and create a general rating 
formula for rating diseases and injuries of the spine.  If a 
law or regulation changes during the course of a claim or an 
appeal, the version more favorable to the veteran will apply, 
to the extent permitted by any stated effective date in the 
amendment in question.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3-
2000.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 
VAOPGCPREC 7-2003.  Because the amendments discussed above 
have a specified effective date without provision for 
retroactive application, they may not be applied prior to the 
effective date.  As of that effective date, the Board must 
apply whichever version of the rating criteria is more 
favorable to the veteran.  

The RO addressed the previous and amended criteria in the 
December 2004 statement of the case (SOC).  Therefore, the 
Board may also consider these amendments without first 
determining whether doing so will be prejudicial to the 
veteran.  Bernard v. Brown, 4. Vet. App. 384, 392-94 (1993).  

The Board notes that there is no evidence that the veteran 
has intervertebral disc syndrome to warrant application of 
DCs 5293 (2002) or 5243 (2006).  See Butts v. Brown, 5 Vet. 
App. 532 (1993) (choice of diagnostic code should be upheld 
if supported by explanation and evidence).  

Under the previous version of the rating criteria, the RO 
assigned the veteran's low back disability a 20 percent 
evaluation.  38 U.S.C.A. § 4.71a (2002).  A 20 percent 
evaluation is assigned when there is muscle spasm on extreme 
forward bending, with loss of lateral spine motion, 
unilateral, in standing position.  The next highest rating is 
40 percent, and is assigned when the lumbosacral strain is 
severe, with listing of the whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthrtic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  

Under the amended version of the rating criteria, the 
veteran's low back disability would be rated under DC 5237, 
lumbosacral strain.  38 C.F.R. § 4.71a (2006).  The General 
Rating Formula for Diseases and Injuries of the Spine 
provides, in pertinent part, for a 20 percent evaluation, the 
forward flexion of the thoracolumbar spine must be greater 
than 30 degrees, but not greater than 60 degrees, or the 
combined range of motion of the thoracolumbar spine must not 
be greater than 120 degrees, or there must be muscle spasm or 
guarding severe enough to result in abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  A 40 percent evaluation is warranted when 
the forward flexion of the thoracolumbar spine is 30 degrees 
or less, or there is favorable ankylosis of the entire 
thoracolumbar spine. 

The veteran underwent a VA spine examination in June 2005.  
The veteran reported constant low back pain, which radiated 
down his left leg.  He stated that the pain made walking 
difficult.  He took Tylenol, but it did not help him very 
much.  He used a Velcro brace on his lower back and walked 
with a cane.  The veteran worked as a security guard and 
stated that his back disability caused him to reduce his 
hours to part-time.  The examiner noted that the veteran did 
not have incapacitating episodes or a history of back 
surgery.  

Upon examination, the veteran had spasms in the lumbar 
paraspinal area.  There was no tenderness.  The veteran's 
forward flexion was 75 degrees.  His backward extension was 
15 degrees.  His lateral flexion was 30 degrees bilaterally 
and his rotation was 15 degrees bilaterally.  The veteran 
complained of pain during all movements, but the examiner did 
not observe any additional loss of range of motion due to 
pain, fatigue, weakness, or lack of endurance following 
repetitive use, providing evidence against this claim.  The 
veteran walked with a slow gait and used a cane.  The veteran 
was diagnosed with lumbosacral strain.  

The veteran's December 2005 MRI showed no disc herniation and 
minimal degenerative changes.  No fractures or subluxations 
were identified.  His vertebral body alignment was normal and 
his vertebral body heights were maintained.  There was 
minimal narrowing of the L4-L5 disc space.  The impression 
was "minimal degenerative changes throughout the lumbar 
spine."  Such a report is found to provide evidence against 
this claim.        

The veteran underwent a VA spine examination in June 2003.  
On a scale of 1 (least painful) to 10 (most painful), the 
veteran rated his morning back pain as a 5, but stated it 
would increase to a 7 or 8 if he had to stand for a long 
time.  He reported having to stop if he drove for a long 
time.  He stated that he missed some days of work due to 
pain.  

Upon examination, his lumbar flexion was 70 degrees.  His 
extension was 15 degrees.  His lateral rotation was 20 
bilaterally.  His lateral flexion was 35 bilaterally.  His 
straight leg raising was 1+ on the left and right.  He was 
diagnosed with lumbosacral disc bulging disease with chronic 
pain.  

Overall, the Board finds that the examinations cited above 
are entitled to great probative weight and that they provide 
evidence against the veteran's claim, failing to indicate 
that the veteran meets the next higher evaluation. 

Considering the amended criteria, the Board finds that they 
are not favorable to the veteran because his ranges of motion 
do not meet the standards for a 20 percent evaluation under 
the General Rating Formula for Diseases and Injuries of the 
Spine  (it appears clear that in providing the veteran the 20 
percent evaluation, the veteran's pain was taken into 
consideration).  Therefore, he could not meet the criteria 
for a higher rating.  The Board will apply the pervious 
criteria, which are more favorable to the veteran.  

The examinations cited above and the veteran's VA treatment 
records do not show that his lumbosacral strain is severe.  
The December 2005 MRI impression stated that his degenerative 
changes were mild.  The veteran self-medicated with Tylenol.  
While he complained of pain on motion, no functional loss was 
observed.  There is no evidence that he had listing of the 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthrtic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  The post-
service treatment records are found, overall, to provide 
evidence against a finding of a higher evaluation. 

Considering the evidence of record, the Board finds that the 
overall disability picture does not more nearly approximate 
the criteria for a 40 percent evaluation under DC 5295 or DC 
5237.  38 C.F.R. § 4.7.  In conclusion, the Board finds that 
the preponderance of the evidence is against a disability 
rating greater than 20 percent for a low back disability.  

With regard to the veteran's GERD claim, his GERD is 
currently evaluated as 10 percent disabling under DC 7436, 
hernia hiatal.  38 C.F.R. § 4.114.  

Under DC 7346, a 10 percent rating is warranted when the 
veteran has two or more of the symptoms for a 30 percent 
evaluation, but of less severity.  A 30 percent rating is 
warranted when there is persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  

In June 2005, the veteran underwent a VA examination.  He 
reported suffering from GERD for the previous two to three 
years.  He stated that the had reflux of acid and sometimes 
food when he ate a meal.  He self-medicated with Maalox, and 
it provided relief.  He had no history of gastrointestinal 
bleeding or obstruction.  He had an upper GI series performed 
in October 2004, which showed a direct type hiatal hernia 
without reflux.  There was no gastric or jejunal ulcer.  Upon 
examination, the veteran's abdomen was not tender or 
deformed.  There was no rebound or organomegaly.  His bowel 
sounds were positive.  

The veteran underwent a VA examination in June 2003.  He 
reported having heartburn and indigestion since he was in the 
military.  He reported using Maalox for years, and that he 
occasionally used Zantac, but was not taking any medications 
at the time of the examination.  He reported occasionally 
waking up at night due to his GERD,  but that his worst 
symptoms were in the morning when he had heartburn and 
indigestion.  He did not have trouble swallowing and had not 
lost weight.  The examiner diagnosed him with esophageal 
reflux with continued symptoms previously made worse by NSAID 
therapy.  

The veteran meets the criteria for his current 10 percent 
rating because he has epigastric distress and occasional 
episodes of regurgitation.  His GERD does not meet the 
criteria for a 30 percent evaluation because the veteran does 
not have persistently recurrent epigastric distress, 
dysphagia (difficulty swallowing), pyrosis, accompanied by 
substernal arm or shoulder pain, productive of considerable 
impairment of health.  The veteran self-medicates with Maalox 
and did not report difficulty at work due to his GERD.  He 
superficially denied having trouble swallowing.  

The veteran's post-service VA treatment records do not show 
that he meets the criteria for a 30 percent evaluation.  
Reviewing the evidence, the Board finds that the overall 
disability picture for the veteran's GERD does not more 
closely approximate a 30 percent rating.  38 C.F.R. § 4.7.  
Therefore, the preponderance of the evidence against this 
claim.  38 C.F.R. § 4.3.  

With regard to the veteran's claim for a compensable 
evaluation for a right thumb disability, he is currently 
assigned a noncompensable evaluation by analogy under DC 
5299-5224, ankylosis of the thumb.  38 C.F.R. § 4.71a.  

Under DC 5224, a 10 percent rating is warranted for the major 
and minor arms when there is favorable ankylosis of the 
thumb.  A note specifies that the rater is also to "consider 
whether evaluation as amputation is warranted and whether an 
additional evaluation is warranted for resulting limitation 
of motion of other digits or interference with the overall 
function of the hand.  38 C.F.R. § 4.71a.  

The Board notes that there is no gap between the veteran's 
thumb pad and fingers when he attempts to oppose his fingers.  
Therefore, he is not entitled to a compensable rating under 
DC 5228, limitation of motion of the thumb.  See Butts v. 
Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code 
should be upheld if supported by explanation and evidence).  

In June 2005, the veteran underwent a VA examination.  He 
reported breaking his right thumb in 1973 and that it hurt 
constantly, but without flare-ups.  He reported that his 
thumb felt weak because of the pain, for which he took 
Tylenol, but stated that it only helped very little.  He has 
not had surgery on it, but had a scar on the proximal end 
from cutting it while changing a light bulb at work a few 
months prior to the examination.  

Upon examination, the veteran had a healed 2 centimeter scar 
on his right thumb, from a post-service injury.  The veteran 
was able to oppose his fingers with the thumb on his right 
hand.  He could make a fist and a grasp.  The strength and 
movement of the right thumb were normal, but the veteran had 
pain on palpation and also when pushing against resistance.  
There was no additional range of motion loss due to pain, 
fatigue, weakness, or lack of endurance following repetitive 
use.  

The veteran had x-rays taken of his right fingers in June 
2003.  There was no abnormality except for a small loose body 
of the posterior aspect of the interphalangeal joint of the 
thumb most likely from an old injury.  

The veteran underwent a VA examination in June 2003.  He 
reported having difficulty picking up objects because he felt 
an intense pain a the base of his right thumb while grasping.  
He stated that he could not open doors, pull on drawers, or 
hold things like he previously was able to do.  On a scale of 
0 (not painful) to 10 (most painful), the veteran described 
his pain upon waking was a 4.  However, if he used it in the 
wrong position, it could be a 7 or an 8.  

Upon examination, there was no decrease in range of motion of 
the veteran's right thumb.  He had good motor strength of his 
tenar imminence distal phalanges, but he had moderate pain 
and tenderness on touch at the base of the dorsal aspect of 
his thumb at the radius thumb junction.  There was no sensory 
abnormality.  The veteran was diagnosed with a previously 
fractured thumb with chronic discomfort pain at the base of 
the thumb, and some decrease in use of function of the right 
thumb area.  

The Board finds that the examinations cited above are 
entitled to great probative weight and that they provide 
evidence in favor of the veteran's claim because they show 
that he has pain on motion of his right thumb.  

The Board finds that the veteran does not meet the criteria 
for a 10 percent evaluation under DC 5224 because there is no 
evidence of record to show that he has any form of ankylosis 
of his right thumb.  However, the examinations cited above 
show that he has pain in his thumb on motion and additional 
decrease in use of function.  Due to the veteran's pain upon 
motion and use, the Board finds that a 10 percent evaluation 
under DC 5299-5224 is warranted under DeLuca, 8 Vet. App. at 
206.  However, because pain on use is the only reason for a 
10 percent evaluation, the veteran is not entitled to 20 
percent evaluation, as he does not meet the criteria for a 10 
percent evaluation without consideration of pain on motion.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in May 2003, the RO advised the veteran of the evidence 
needed to substantiate his claims and explained what evidence 
VA was obligated to obtain or to assist the veteran in 
obtaining and what information or evidence the veteran was 
responsible for providing.  Thus, the Board finds that the RO 
has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that the RO issued a VCAA notice letter 
prior to the adverse determination on appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The May 2003 VCAA 
letter does not specifically ask the veteran to provide any 
evidence in his possession that pertains to the claim. Id. at 
120-21.  However, the February 2005, March 2005, and June 
2006 VCAA follow up letters did make the specific request.  

As discussed above, the Board finds that the RO has 
ultimately provided all notice required by § 5103(a).  
Therefore, any failure to make the specific request in the 
May 2003 VCAA letter is non-prejudicial, harmless error.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  See Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (the appellant bears the 
initial burden of demonstrating VA's error in the 
adjudication of a claim and how that error was prejudicial).  

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he  is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, he is found to be 
reasonably expected to understand from the notices provided 
what was needed.  

The Board notes that in a June 2006 letter, the veteran was 
informed that a disability rating and effective date would be 
assigned if his claim was granted.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, and VA 
examinations.  As there is no other indication or allegation 
that relevant evidence remains outstanding, the Board finds 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.  


ORDER

An increased evaluation for a low back disability is denied.  

An increased evaluation for GERD is denied.  

A compensable evaluation for a right thumb disability is 
granted.  



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


